Citation Nr: 0620628	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to April 
1985, with prior active service of 11 years, 2 months, and 16 
days.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO rating decision, which granted 
service connection and a 10 percent rating for PTSD, 
effective in October 1998, and which denied a compensable 
rating for bilateral hearing loss.  The veteran appealed for 
higher ratings.  

Then in a September 2003 rating decision, the RO granted a 30 
percent rating for PTSD, effective in October 1998.  The 
veteran continued his appeal for a higher rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file, to obtain a contemporary medical opinion as to the 
severity of the disability at issue, and to ensure that the 
veteran has been afforded due process in regard to claim 
development.

First, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  In that regard, the 
Board notes that the RO has not sent the veteran any VCAA 
notice relevant to his claim for an increased rating for 
bilateral hearing loss (the June 2002 VCAA letter was not 
relevant to hearing loss).  Moreover, it is noted that the RO 
sent the veteran VCAA notice in April 2001 as to his 
underlying claim of service connection for PTSD.  It would be 
helpful, however, for the RO to inform him of what the 
evidence must show to establish entitlement to a higher 
rating for PTSD, and the parties responsible for obtaining 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, a VA examination to assess the severity of the 
veteran's PTSD is in order.  He disagrees with the initial 30 
percent rating assigned to his PTSD.  A VA examination was 
conducted in March 2002, relevant to the underlying claim of 
service connection for PTSD.  The report of that examination 
indicates that the examiner did not have the benefit of 
review of the claims file in conjunction with his evaluation 
of the veteran.  Moreover, it has been more than four years 
since that examination, and the veteran has not had a VA 
examination in connection with his claim for a higher rating 
for PTSD.  

It is also noted that the March 2002 VA examination report 
indicates that the veteran has been unemployed since 1992 or 
1993 and that he has been in receipt of Social Security 
disability benefits since 1995 or 1996 reportedly on account 
of his PTSD.  The veteran's Global Assessment of Functioning 
(GAF) score has fluctuated over the years.  For example, on 
the March 2002 VA examination, it was estimated to be 65 for 
the past year, but as noted earlier the claims file was not 
available to the examiner at that time.  In any case, the 
claims file contains other VA records indicating that the 
veteran had a GAF score as low as 35 (and was apparently 
unemployable) at the time of inpatient treatment from June 
1999 to September 1999, yet he had a GAF score of about 50 
both prior to 1999 and in many of the years since, to include 
during a period of hospitalization at the VA from January to 
April 2004.  In light of such GAF fluctuations and VA medical 
statements in 1999 to the effect that the veteran was totally 
disabled or unemployable, the RO should arrange for the 
veteran to undergo a VA examination that would ascertain the 
effect of PTSD on his employability, in addition to assessing 
the severity of his disability.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the claims of entitlement to 
higher ratings for PTSD and bilateral 
hearing loss.  This notice should include 
advising the veteran as to what 
information and evidence that is 
necessary to substantiate his claims for 
a higher rating for PTSD and bilateral 
hearing loss; what specific evidence and 
information, if any, he is responsible 
for providing to VA; what evidence VA 
will obtain on his behalf; and to submit 
any evidence in his possession relevant 
to his claims for higher ratings.  The RO 
should then ensure that it has assisted 
the veteran by obtaining any identified 
evidence to substantiate his higher 
rating claims.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to determine the current nature 
and severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
VA examiner should identify the nature, 
frequency and severity of all current 
manifestations of service-connected PTSD.  
In addition, the examiner should provide 
a GAF score with an explanation of the 
significance of the score assigned.  If 
possible, the examiner should attempt to 
allocate the degree of impairment 
attributable to PTSD as opposed to other 
psychiatric disease.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric manifestations, to include an 
opinion as to whether the veteran's PTSD 
(to the exclusion of any other medical 
condition) renders him unemployable.  A 
complete rationale for all opinions 
expressed should be provided.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to higher ratings 
for PTSD and bilateral hearing loss, 
based on a review of the entire 
evidentiary record.  The RO should 
include consideration of whether the 
veteran is entitled to extraschedular 
consideration pursuant to 38 C.F.R. § 
3.321 (2005), and whether a total 
disability compensation rating based on 
individual unemployability due to 
service-connected PTSD is warranted under 
38 C.F.R. § 4.16 (2005).  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


